Citation Nr: 1105898	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-05 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a lip disorder to 
include a lower lip infection.  

3.  Whether new and material evidence has been receive to reopen 
the Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from June 1959 to June 1962.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Newark, New 
Jersey, Regional Office (RO) which determined that new and 
material evidence had not been received to reopen the Veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder and denied service connection for both a 
back disorder and a lip disorder to include a lower lip 
infection.  In September 2010, the Veteran was afforded a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  

The issue of service connection for a chronic acquired 
psychiatric disorder to include paranoid schizophrenia is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  On September 23, 2010, prior to the promulgation of a 
decision in this appeal, the Veteran expressly withdrew his 
appeal from the denial of service connection for a back disorder.  

2.  On September 23, 2010, prior to the promulgation of a 
decision in this appeal, the Veteran expressly withdrew his 
appeal from the denial of service connection for a lip disorder 
to include a lower lip infection.

3.  In December 1987, the Board denied service connection for an 
acquired psychiatric disorder.  The Veteran and his accredited 
representative were provided with copies of the Board's decision.  

4.  The documentation submitted since the December 1987 Board 
decision is new and material and raises a reasonable possibility 
of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's substantive 
appeal from the denial of service connection for a back disorder 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).  

2.  The criteria for withdrawal of the Veteran's substantive 
appeal from the denial of service connection for a lip disorder 
to include a lower lip infection have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).  

3.  The December 1987 Board decision denying service connection 
for an acquired psychiatric disorder is final.  New and material 
evidence sufficient to reopen the Veteran's claim of entitlement 
to service connection for an acquired psychiatric disorder has 
been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326(a), 20.1105 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Back and Lip Disorders

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the Appellant or by his authorized representative.  38 C.F.R. 
§ 20.204 (2010).  In a September 23, 2010 written statement, the 
Veteran stated that he "would like to waive my back and lip 
condition due to lack of evidence for my pending appeal."  At 
the September 23, 2010, hearing before the undersign Veterans Law 
Judge sitting at the RO, the Veteran clarified that he sought to 
withdraw his appeal from the denial of service connection for 
both a back disorder and a lip disorder to include a lower lip 
infection.  The Board finds that no allegation of error of fact 
or law for appellate consideration remains as to those issues.  
Therefore, they are dismissed.  


II.  Application to Reopen

In this decision, the Board reopens and grants the Veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  This represents a complete grant of the 
benefits sought on appeal.  As such, no discussion of the VA's 
duty to notify and assist is necessary.  

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence in 
support thereof, a determination as to whether such evidence is 
new and material must be made and, if it is, as to whether it 
provides a basis for allowing the claim.  An adverse 
determination as to either question is appealable.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1105 (2010).  

A.  Prior Board Decision

In December 1987, the Board denied service connection for an 
acquired psychiatric disorder based upon its findings that the 
Veteran's inservice adolescent adjustment disorder was a 
developmental disorder for which service connection may not be 
granted; his post-service schizophrenia was not shown during or 
proximate to active service; and his schizophrenia was not 
etiologically related to his inservice adolescent adjustment 
disorder.  The Veteran and his accredited representative were 
provided with copies of the Board's decision.  

The evidence upon which the Board formulated its December 1987 
decision may be briefly summarized.  The report of the Veteran's 
May 1959 physical examination for service entrance indicates that 
the Veteran reported experiencing "frequent or terrifying 
nightmares;" "depression or excessive worry;" "bed wetting;" 
and "nervous trouble of any sort."  On contemporaneous physical 
evaluation, the Veteran was found to exhibit no psychiatric 
abnormalities.  A September 1959 Army psychiatric evaluation 
states that the Veteran complained of terrifying nightmares, 
depression, and enuresis.  The Veteran was diagnosed with an 
adolescent adjustment reaction which was subsiding and required 
no further treatment.  An August 1961 Army neuropsychiatric 
evaluation states that the Veteran complained of depression and 
nightmares.  An impression of an adolescent adjustment reaction 
was advanced.  The report of the Veteran's April 1962 physical 
examination for service separation relates that the Veteran 
exhibited no psychiatric abnormalities.  In his January 1968 
Veteran's Application for Compensation or Pension (VA Form 
21-526), the Veteran advanced that he exhibited a psychiatric 
disorder manifested by deep depression and paranoia during active 
service.  The report of a February 1968 VA examination for 
compensation purposes states that the Veteran was diagnosed with 
a severe paranoid-type schizophrenic reaction.  A December 1971 
written statement from the Veteran's father and mother conveys 
that the Veteran exhibited psychiatric symptoms and "a definite 
change in his behavior" upon his return home from active service 
in 1962.  An August 1969 VA hospital summary states that the 
Veteran was diagnosed with paranoid-type schizophrenia.  The 
transcript of a June 1987 hearing before a panel of the Board 
conveys that the Veteran testified that he experienced "an 
extreme amount of emotional unrest and emotional pain" during 
active service; was diagnosed with an adolescent adjustment 
reaction during active service; and was treated for a chronic 
psychiatric disorder in 1968 following service separation.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2010) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2010).  

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated on what constitutes "new and material evidence."  
New evidence is not that which is cumulative of other evidence 
already present in the record.  In determining whether new and 
material evidence has been submitted, the Board must consider the 
specific reasons for the prior denial.  Evans v. Brown, 9 Vet. 
App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Shade v. Shinseki, 08-3548, (U.S. Vet. App. Nov. 2, 2010).  

The evidence received since the December 1987 Board decision 
consists of VA and private clinical documentation, the transcript 
of the September 2010 hearing before the undersigned Veterans Law 
Judge sitting at the RO; and written statement from the Veteran.  
At the September 2010 hearing on appeal, the Veteran testified 
that: he had been raped as a child; was fearful of males during 
active service; and had witnessed two soldiers in a sexual 
encounter.  He believed that the event he witnessed during active 
service aggravated his chronic schizophrenia.  The Board finds 
that the September 2010 hearing transcript constitutes new and 
material evidence in that it is of such significance that it 
raises a reasonable possibility of substantiating the Veteran's 
claim when considered with previous evidence of record.  As new 
and material evidence has been received, the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  




ORDER

The issues of service connection for both a back disorder and a 
lip disorder to include a lower lip infection are dismissed.  

The Veteran's application to reopen his claim of entitlement to 
service connection for a chronic acquired psychiatric disorder is 
granted.  


REMAND

In light of its reopening above, the Veteran's claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder is to be determined following a de novo 
review of the entire record.  

At the September 2010 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the Veteran testified that: he had been 
raped as a child; witnessed a sexual encounter between two 
soldiers during active service; and his chronic acquired 
psychiatric disorder had been aggravated by his inservice 
observations.  Lay assertions may serve to support a claim for 
service connection by establishing the occurrence of observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 
38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The Veteran has not been afforded a recent VA examination for 
compensation purposes which addresses the nature and severity of 
his chronic acquired psychiatric disorder.  The VA's duty to 
assist includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of 
Appeals for Veterans Claims held that VA has constructive notice 
of VA generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and the 
Board, even where they are not actually before the adjudicating 
body.  Accordingly, the RO should request VA medical records 
pertaining to the veteran that are dated from September 2010 to 
the present.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder copies 
of all VA clinical documentation pertaining 
to the Veteran's treatment after September 
2010, not already of record.  

2.  Then schedule the Veteran for a VA 
examination to address the current nature 
and etiology of his chronic acquired 
psychiatric disorder.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
acquired psychiatric disorder existed prior 
to service entrance; had its onset during 
active service; is etiologically related to 
his inservice adolescent adjustment 
reaction and/or inservice observations; 
otherwise originated during active service; 
or, if found to have pre-existed service 
entrance, increased in severity beyond its 
natural progression during active service.  
The examiner must provide a complete 
rationale for any opinion advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

3.  Then adjudicate the Veteran's 
entitlement to service connection for a 
chronic acquired psychiatric disorder to 
include paranoid schizophrenia on a de novo 
basis.  If the benefit sought on appeal 
remains denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The Veteran should 
be given the appropriate opportunity to 
respond to the SSOC.  Thereafter, the case 
should be returned to the Board.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


